Citation Nr: 1748471	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  16-22 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

1.  Whether new and material evidence has been received to reopen entitlement to compensation pursuant to 38 U.S.C.A. §1151 for bladder infections and spasms based on additional disability due to treatment at a Department of Veterans Affairs (VA) facility in October 1996. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for kidney infections and spasms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1962 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the VA Regional Office (RO) in Fargo, North Dakota.  

As a preliminary matter, the Board observes that the February 2015 rating decision and the April 2016 statement of the case appear to have adjudicated the petitions to reopen claims of entitlement to compensation under 38 U.S.C.A. §1151 (for bladder infections and spasms), and for service connection (for kidney infections and spasms) as a single issue matter.  However, the Board notes that while the criteria to reopen these claims are generally the same, the merits of the underlying claims actually differ.  Accordingly, the Board has recharacterized the issues on appeal as shown on the title page both for clarity.

The Board further observes that the Veteran's substantive appeal only included the issue of new and material evidence for the §1151 claim related to bladder infections and spasms.  However, both of the issues were included in September 2017 VA Form 8 and both issues were addressed by the Veteran's representative in the September 2017 Appellate Brief.  As such, the Board will address both issues.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An August 2008 Board decision denied compensation pursuant to 38 U.S.C.A. §1151 for bladder infections and spasms as resulting from VA medical treatment in October 1996 on the basis that an additional disability was not shown.

2.  An October 2009 Board decision denied service connection for kidney infection and spasm claimed as secondary to service-connected residuals of a perforated right kidney on the basis that a current kidney disability was not shown.

3.  Evidence received since the August 2008 and October 2009 Board decisions is new but does not relate to unestablished facts necessary to substantiate the claims; and does not raise a reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for compensation pursuant to 38 U.S.C.A. §1151 for bladder infections and spasms based on additional disability due to treatment at a VA facility in October 1996 have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for reopening the claim for kidney infection and spasms have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The Veteran seeks to reopen two claims - one for compensation under 38 U.S.C.A. §1151 for bladder infections and spasms as resulting from VA medical treatment in October 1996; and the other involving service connection for kidney infection and spasm claimed as secondary to service-connected residuals of a perforated right kidney.  These claims were respectively denied in August 2008 and October 2009 Board decisions.  Board decisions are final when issued.  38 C.F.R. § 20.1100 (2016).

Generally, if a claim of entitlement has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

For the purpose of establishing whether new and material evidence has been received, evidence received subsequent to a final decision is presumed credible for the purposes of reopening a Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The last prior denial of the Veteran's claim for bladder infection and spasms under 38 U.S.C.A. § 1151 was the August 2008 Board decision.  The Board denied the claim on the basis that there was no competent evidence of chronic bladder infections and spasms, proximately due to VA medical treatment in October 1996.  

The last final denial of the claim for service connection for kidney infection and spasms was in October 2009.  The Board denied the claim based on a lack of a current disability and causal nexus.  Specifically, the Board determined that there was no competent medical evidence establishing a diagnosis or findings related to kidney infections or spasm, let alone any such disability related to the service-connected residuals of a perforated kidney.

The Veteran's original claim for § 1151 compensation was received in November 1996.  As in effect prior to October 1, 1997, 38 U.S.C.A. § 1151 provides that when a Veteran suffers additional disability as a result of VA treatment, compensation shall be awarded in the same manner as if the additional disability or death were service connected.  See VAOPGCPREC 40- 97, 63 Fed. Reg. 31263 (1998) (amendment requiring proximate cause of the additional disability to be carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997).

Service connection may be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The evidence considered at the time of the Board's August 2008 and October 2009 decisions included, in pertinent part: the Veteran's service treatment records, VA treatment records dated between 1996 and 2008, an August 2002 hearing transcript, VA examination reports dated in August 1997 and July 2004, a VA medical opinion dated in January 2006 (from a VA Board Certified Urologist), and written statements from the Veteran including in September 2005 and June 2006.  

The August 1997 and July 2004 VA examiners essentially determined that there was no connection between the Veteran's liver biopsy and service-connected kidney perforation and his lower urinary tract symptoms.  The January 2006 VA urologist specifically opined that there was no physiologic or anatomical connection between the inadvertent kidney perforation and his lower urinary tract (bladder) symptoms; and no evidence of any kidney or bladder infections.  The VA treatment records showed that in October 1996 the Veteran had liver biopsy performed; subsequent to the operation it was discovered that a small piece of his kidney was also inadvertently removed.  These records did not include clinical evidence of any chronic kidney infections or spasms.  The Veteran's lay statements generally reflected his contentions that following a liver biopsy in October 1996, he was given a catheter and developed a bladder infection.  He also asserted that he developed a chronic kidney infection from the perforated right kidney.  The August 2002 transcript reflects his testimony that he had genitourinary symptoms since the 1996 treatment (including increased urinary frequency, burning sensation with urination, and urinary incontinence and general fluid retention) all of which he related to the liver biopsy and VA treatment received in 1996.  

Since the August 2008 and October 2009 decisions, the evidence is similar and includes: additional lay statements from the Veteran relating bladder infections and spasm to the liver biopsy, and a chronic kidney infection to the service-connected perforated kidney residuals; treatment records of Dr. R. dated in October 2014; and VA treatment records dated up to 2016.

Having reviewed the complete record, the Board finds that new and material evidence has not been received to reopen these claims.  

Some of the evidence received following the August 2008 and October 2009 Board decisions is new, as it was not of record at the time of the prior denials (i.e. medical records dated after 2009).  The Veteran has also submitted new lay statements containing his assertions about additional disability and proximate causation regarding the 1151 claim, and a kidney infection; however, the content of these statements are essentially duplicative of his prior lay testimony.

The newly received evidence, individually and collectively, is not material.  

The August 2008 Board decision determined that there was no competent evidence of an additional disability of bladder infection and spasms causally related to the 1996 VA treatment.  Thus, evidence required to reopen the claim must be relate to questions of additional disability and proximate causation.  The VA treatment records and the records from Dr. R. do not establish or suggest that the Veteran's urinary problems claimed as bladder infections and spasms are related to the 1996 VA treatment or the perforated kidney.  

The October 2009 Board decision determined that there was no current disability of kidney infections and spasms shown, other than the already service-connected residual of right flank pain.  None of the newly received evidence contains competent opinions and findings of a chronic kidney infection or spasms, which are etiologically related to the service-connected perforated kidney disability.  The Veteran's lay statements do not otherwise establish a current disability of kidney infection and spasm.  The Veteran is competent to report the onset and recurrence of symptoms; however he is not competent to diagnose a chronic kidney condition.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, he has not reported new symptoms, that were not previously reported, which would trigger the need for a VA examination or medical opinion pursuant to Shade.

In short, new and material evidence has not been received to reopen the respective August 2008 and in October 2009 claims.  The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Accordingly, the claims are not reopened.


ORDER

The application to reopen a claim of entitlement to compensation pursuant to 38 U.S.C.A. §1151 for bladder infections and spasms is denied. 

The application to reopen a claim of service connection for kidney infections and spasms is denied. 



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


